Per Curiam:
The order appealed from is modified by inserting after the word “granted” the following: “To this extent stating, 1: whether said alleged agreement to cancel said contract of marriage was verbal or in writing; if in writing set forth a copy of the same. 2. Giving the exact street address and city where said agreement of cancellation was made and entered into; and in all other respects denied.” And also by inserting between the words “date” and “of” the following: “of service of a copy with notice.” And as so modified affirmed, without costs. Present — Clarke, P. J., Scott, Page, Davis and Shearn, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.